COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 BRYNELL MCFARLAND,                               §
                                                                  No. 08-12-00217-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   363rd District Court
                                                  §
 THE STATE OF TEXAS,                                             of Dallas County, Texas
                                                  §
                   Appellee.                                       (TC# F-0872946-W)
                                                  §


                                            ORDER

       The Court on its own motion ORDERS the clerk for the 363rd District Court of Dallas

County, Texas, to prepare a supplemental clerk’s record containing the certified bill of costs.

The supplemental clerk’s record must be filed electronically with this Court on or before June

11, 2014. If the clerk cannot furnish a certified bill of costs, a letter stating its absence from the

record must be submitted in its place.

       IT IS SO ORDERED THIS 28TH DAY OF MAY, 2014.

                                           PER CURIAM

Before McClure, C.J, Rivera, and Rodriguez, JJ.